The following opinion was filed February 2, 1904:
Dodge, J.
The order appealed from recites that it is based on the affidavit of Richard C. Sherwin and on affidavits of Camp, Mariner, and Yan Dyke in reply, and on “affidavit of numerous persons” as to value. The return of the clerk merely certifies that the mass of papers returned are “all the papers filed in the above-entitled action.” In neither nor both of these assertions is there anything- to identify any of the papers as the ones used upon the application for the order, nor to declare that the entire bundle includes all those so used. This is necessary to our jurisdiction, under sec. 3050, Stats. 1898. In its absence the appeal must be dismissed. Glover v. Wells & M. G. Co. 93 Wis. 13, 15, 66 N. W. 799; Tenney v. Madison, 99 Wis. 539, 75 N. W. 979; Madden v. Kinney, 114 Wis. 528, 90 N. W. 449.
By the Court. — Appeal dismissed.